Citation Nr: 1329149	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic pulmonary/respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1965, and from August 1991 to February 1992, to include service in Southwest Asia from August 1991 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision, in which the RO denied service connection for multiple disabilities, to include a pulmonary disability.  In July 1998, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1999.

In September 1998, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In July 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In November 2001 and February 2007 this matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a September 2009 decision, the Board denied the claim for service connection for a chronic pulmonary/respiratory disability.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, the matter was remanded in December 2011 to the RO, via the AMC for additional development.  

A review of the Virtual VA claims processing system does not reveal any additional evidence pertinent to this appeal. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is once again warranted, even such will, regrettably, further delay an appellate decision on this matter.  

The Veteran was afforded a VA examination in June 2004 to obtain an opinion with respect to the etiology of any current pulmonary/respiratory disability.  In the  February 2007 Remand, the Board noted that the June 2004 VA examination did not sufficiently resolve important questions with respect to the claim.  For example, the examiner opined that the appellant had shortness of breath due to asbestos exposure that was as likely as not related to service.  However, the examiner did not clearly explain the basis for such opinion, to include addressing whether the Veteran actually exhibited radiographic changes indicative of asbestos exposure-to include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  See M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  The Board also noted that the examination report did not contain any further explanation as to why the examiner found service-related asbestos exposure, in view of the Veteran's assertions of both pre- and post-service asbestos exposure, the lack of specificity of concerning in-service exposure, and the fact that the Veteran had only served a relatively short period of active duty service out of his many years of service-mostly inactive-with the National Guard and Army Reserve.  Thus, the Board remanded the claim to afford the Veteran an additional examination.

The record reflects that the Veteran was afforded a VA examination in October 2008.  After a physical examination, the examiner assigned a diagnosis of chronic obstructive pulmonary disease, but did not provide any opinion on whether the Veteran's disability was the result of asbestos exposure during his military service, as mandated by the Board in the February 2007 Remand.  Additionally, there was no indication that the examiner reviewed the claims file, as indicated by the fact that he inaccurately reported the Veteran's smoking history.  Moreover, the October 2008 VA examiner did not consider and address the June 2004 VA examiner's opinion, as instructed by the Board in the February 2007 Remand.  

For these reasons, the October 2008 VA examiner was requested to provide an addendum opinion in February 2009.  The examiner indicated that he reviewed the claims file, and again found no evidence of current asbestosis disability.  The examiner also opined that the Veteran's current pulmonary conditions are less likely to be related to asbestos exposure.

In the Joint Motion, the parties indicated that a remand was required because the February 2009 addendum opinion still did not reflect consideration of the June 2004 VA examiner's opinion, and did not include any rationale for the conclusions reached.

Thus, in December 2011, the Board remanded the claim to obtain the requested opinion addressing the etiology of the Veteran's current pulmonary/respiratory disability based upon consideration of all pertinent evidence of record, to specifically include the June 2004 VA examination report, and with fully-stated rationale.  

Pursuant to the remand, the Veteran was afforded an additional examination in August 2012.  The examiner indicated that he reviewed the entire claims file.  The examiner found that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale included that the historical references tend to "suggest the diagnosis" of asbestosis, but the clear clinical documentation was either lacking or unconvincing.  The examiner further stated that the scarring seen on the Veteran's chest X-ray could be a result of asbestosis or could be a result of pneumonia.  As noted, in the Joint Motion, the parties found that a remand was required because the February 2009 addendum opinion that the Board's September 2009 decision relied on still did not reflect consideration of the June 2004 VA examiner's opinion, and did not include any rationale for the conclusions reached.  While the August 2012 examiner clearly considered the various positive opinions and evidence, he did not explicitly address the accuracy of the June 2004 assessment, as observed by the parties in the Joint Motion.

Based on the foregoing, the Board has no choice but to find that another remand is necessary to obtain the requested opinion addressing the etiology of the Veteran's current pulmonary/respiratory disability based upon consideration of all pertinent evidence of record, to specifically include the June 2004 VA examination report, and with fully-stated rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Therefore, the Veteran's claims file should be forwarded to the August 2012 examiner for an addendum opinion based upon full consideration of all pertinent evidence.  The RO should only arrange for the Veteran to undergo examination if the August 2012 examiner is not available, or another examination of the Veteran is deemed warranted. 

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with the claim for service connection for chronic pulmonary/respiratory disability, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examinations, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, forward the Veteran's entire claims file, to include a complete copy of this REMAND (along with copies of all electronic records to which the examiner does not have access), to the August 2012 VA examiner for an addendum opinion 

In again addressing the relationship, if any, between current pulmonary/respiratory and service, the physician must specifically consider and address the accuracy of the June 2004 VA examiner's opinion as to diagnosis of and treatment for asbestosis.

The complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

4.  If the August 2012 examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion.

Under such circumstances, the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly identify all current pulmonary/respiratory disability/ies.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include asbestos exposure therein.

In rendering the requested opinion, the physician should indicate whether the Veteran actually exhibits radiographic changes indicative of asbestos exposure (consistent with M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997); and consider the Veteran's assertions of both pre- and post-service asbestos exposure, the degree of specificity concerning in-service exposure, and the fact that the Veteran had only a relatively short period of active duty service out of his many years of service-mostly inactive-with the National Guard and Army Reserve.

The physician must also specifically consider and address the accuracy of the June 2004 VA examiner's opinion, as well as private medical records reflecting diagnosis and treatment for asbestosis.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a chronic pulmonary/respiratory disability.

If an examination was scheduled, and the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.   The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  the appeal.  38 C.F.R. § 20.1100(b) (2012).


